Citation Nr: 1428782	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  06-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia.

2.  Entitlement to service connection for right knee arthritis, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1965 to July 1967, including service in the Republic of Vietnam for which he was awarded a Combat Infantryman Badge (CIB).  The Veteran also had active service in the Marine Corps from June 1968 to February 1970 and from July 1970 to May 1976, including service for which he was awarded a Combat Action Ribbon (CAR).

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of October 2005 by the Department of Veterans Affairs (VA) San Juan, Puerto Rico, Regional Office (RO).

The Veteran's claims were previously before the Board in May 2009 and September 2011 and were remanded for additional evidentiary development.  The claims have been returned to the Board for appellate review.  The Board solicited a Veterans Health Administration (VHA) opinion regarding the Veteran's hypertension.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901 (2013).  The Veteran was sent a letter in March 2014, notifying him of this opinion and informing him that he had 60 days from the date of this letter to respond or the Board would proceed with the appeal.  His representative responded in May 2014.

The issues of entitlement to an evaluation in excess of 10 percent for right knee chondromalacia and service connection for right knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.  Documents added to the electronic claims folder following the issuance of the most recent supplemental statement of the case do not relate to the claim being decided herein.  


FINDING OF FACT

1.  Hypertension was not manifest in service or within the first post-service year; hypertension is otherwise unrelated to service.

2.  Hypertension is not due to or aggravated by the service-connected right knee chondromalacia.


CONCLUSION OF LAW

1.  Hypertension was not incurred in service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Hypertension is not secondary to a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

A. 
Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An August 2005 letter from the RO advised the Veteran of what evidence was necessary to substantiate his claim, to include on a secondary basis, the evidence VA would obtain, and the evidence and information the Veteran must provide.  A letter dated in March 2006 informed the Veteran as to how disability ratings and effective date are determined.  As the letters contained all of the necessary information listed above, the Board finds VA has met its duty to notify.  Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

B. 
Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records, as well as private treatment records identified by the Veteran, with the claims file.  No other relevant records have been identified and are outstanding.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with VA examinations in September 2005 and January 2010; a VA medical opinion was also obtained in October 2011.  A VHA opinion was also obtained.  The adequacy of the VA examinations will be addressed below.  The VHA opinion included a thorough review of the record; the examiner address the Veteran's contentions, reviewed the claims file, and provided a sufficient supporting rationale for the opinion.  Based on the foregoing, the Board finds the VHA report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for hypertension on a secondary basis.  See Rodriguez-Nieves v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Analysis

The Board notes that the service treatment records contain no diagnosis, complaint, or abnormal finding suggestive of hypertension, and such is not shown until many years following separation.  The Veteran has not argued otherwise.  Rather, he asserts that he has hypertension that is secondary to his service-connected right knee chondromalacia based on taking medication for that disability. 

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) .

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown , 7 Vet. App. 439 (1995) (en banc).

The provisions of 38 C.F.R. § 3.310 were amended in 2006. See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006). The amended regulation provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease will be service connected. However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.

The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged. Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen v. Brown, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection may be made. Allen v. Brown, 7 Vet. App. 439. This had not been VA's practice, which suggests that the recent changes amount to a substantial change. Id. at 447-449. Because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect prior to the change. 

Service incurrence of cardiovascular renal disease, including hypertension, may be presumed if hypertension is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability. Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

As the evidence does not show and it is uncontroverted that hypertension was not noted until many years after service, service connection based on in-service incurrence of a chronic disease, or based upon presumption as shown within a year of service separation, is not warranted.  Moreover, the Veteran has not urged that his hypertension is directly related to service.  Rather, he urges that the disability was caused or aggravated by his use of nonsteroidal anti-inflammatory medication (NSAIDs) he took to treat his service-connected right knee chondromalacia.  

A September 2005 VA examination diagnosed arterial hypertension, under control with medication, but only addressed whether the disorder is due to right knee chondromalacia, therefore, the examination is not adequate with respect to the whether the disorder is related to service or aggravated by the service-connected right knee disorder.

The January 2010 examiner diagnosed hypertensive vascular disease and opined that the disease is not due to or related to the Veteran's military service.  The examiner stated in the rationale that hypertension was diagnosed many years after military service and there was no evidence (records are silent) of alterations in the Veteran's blood pressure during his physical evaluations, no altered readings during any sick call visits or complaints of blood pressure problems.  The October 2011 examiner reviewed the claims folder and opined that hypertension is not caused by or a result of his active service as hypertension was shown in 1995, almost 20 years after separating from service.  The examiner noted that both the entrance and post deployment physical examinations did not show evidence of alterations in his blood pressure.  The examiners' opinions are adequate concerning direct service connection as the examiners reviewed the history and provided opinions supported by a sufficient rationale.  There is no competent evidence to the contrary and the Veteran does not assert that hypertension was incurred in service.  Accordingly, the preponderance of the evidence is against the claim on a direct basis.  Moreover, as there is no evidence showing that hypertension manifested to a degree of 10 percent within one year of discharge from a period of active duty, presumptive service connection is also not warranted. 

Regarding secondary service connection, it is noted that service connection for right knee chondromalacia is effective from 1994.  The record documents the first notation of hypertension in 1995, after the Veteran suffered an episode of near fainting and his blood pressure was noted to be high.  It is noted that he was given aspirin on two occasions in service for right knee pain.  

The September 2005 examiner determined that hypertension was not due to the service-connected right knee condition as there is no pathphysiologic relationship between the two conditions.  The examiner did not address whether there was aggravation nor did the examiner address whether the medications used in conjunction with the service-connected disability caused or aggravated the hypertension.  Accordingly, the examination was inadequate concerning secondary service connection.  Similarly, the January 2010 examiner opined that there is no medical evidence that a knee condition can cause or worsen hypertension as the conditions are two different entities with different physiopatholigcal mechanisms affecting different systems.  Again, as the examiner did not address whether the medication taken in conjunction with the service-connected knee disability caused or worsened the hypertension, the opinion is inadequate concerning secondary service connection.  Although a VA opinion dated in October 2011 found no relationship between hypertension and the right knee disability or treatment for the disability, it is also inadequate because the clinician did not address medication other than aspirin.  

A VHA opinion was provided by a VA physician in December 2013 and February 2014.  The physician reviewed the claims folder and opined that it was not at least as likely as not that hypertension was due to or caused by the service-connected right knee disability, to include medications used to manage the right knee chondromalacia.  She supported her opinion by citing to the causes or risk factors for primary (essential) hypertension: genetic, obesity and overweight, physical inactivity, excess salt or alcohol intake, hyperlipidemia or dyslipidemia, personality traits (impatience, impulsiveness, hostility, etc.), and aging.  She also listed the following direct causes of secondary hypertension: kidney diseases, hormonal excess, certain types of tumors, endocrine disorders, obstructive sleep apnea and coarctation of aorta.  The physician then concluded that it was therefore very unlikely that the Veteran's currently diagnosed hypertension is due to or caused by service-connected right knee chondromalacia.  She noted that his records showed sporadic prescription of diclofenac (NSAID) and tramadol (pain medication) associated with his chronic pain, not just for his right knee.  Recent records did not reveal prescription NSAID.  Therefore, she would assume he was not taking much NSAID, at least not regularly.  Of course, this would not preclude him taking over-the-counter NSAID, of which no one could be sure and which cannot be documented.  

The physician stated there is a relationship between NSAID and blood pressure, provided someone has been taking NSAID long-term in doses adequate to reduce inflammation and pain.  It may increase blood pressure in both normotensive and hypertensive individuals.  The average rise in blood pressure in such a situation is about 2-3 mmHg (varies).  It may also reduce the effect of antihypertensive drugs.  This kind of effect is dose-dependent.  The physician stated that the Veteran's hypertension is very well-controlled for years with the same low dose medication combination, and his blood pressure is usually in a good range of 120's/60's.  Therefore, she stated, with the Veteran's current record of not taking much NSAID in 2011, it is not likely (with a probability of less than 50%) that his right knee pain (as reflected in taking NSAID) is aggravating his existing hypertension.  But, of course, even though not likely, it is not entirely totally impossible (but with probability of much less than 50%), that just sporadically taking NSAID may aggravate his blood pressure.  If so, it may increase it by 2-3 mmHg.  She added that, with his current good blood pressure control, "I doubt" (or unlikely with probability of less than 50%) it may affect his treatment.  Finally, she ended by stating that it is unlikely (with a probability of less than 50%) that his hypertension was worsened by his right knee chondromalacia.  

Having carefully reviewed the record, the Board has determined that secondary service connection is not warranted for hypertension.  As noted above, the Veteran does not maintain nor does the record show that his hypertension manifested during service or within the first post-service year.  Rather, he has specified his belief that hypertension is related to his service-connected right knee chondromalacia and the medications he takes for his symptoms.  In that regard, while the evidence reveals that the Veteran currently suffers from hypertension, the competent, probative evidence of record does not etiologically link this condition to his right knee chondromalacia, to include medications taken for the symptoms of that disorder.  For purposes of establishing secondary service connection, there is post-service medical evidence of his right knee chondromalacia for which the Veteran is in receipt of service connection.  

To the extent the Veteran provided information concerning the side effects of butabital and acetaminophen such information is general in nature and does not provide, alone, the necessary evidence to show that hypertension is due to or aggravated by the service-connected right knee disorder or medication taken therefore.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998).  The medical treatise, textbook, or article must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509, 514 (1998). The documents in the current case do not address the facts of this specific case and thus are not entitled to any probative weight.

On the other hand, VHA physician has concluded that the Veteran's hypertension is not related to the Veteran's right knee chondromalacia, either directly or by aggravation.  While the VHA physician acknowledged that it was possible, she noted it was very unlikely that there was a relationship between his hypertension and right knee chondromalacia.  She stated it was very unlikely that his right knee chondromalacia had caused elevations in blood pressure, she ultimately concluded that it was less likely than not that sporadically taking NSAID may aggravate blood pressure by 2-3 mmHG.  In assigning high probative value to the VHA physician's opinions, the Board notes that she had the claims file for review, specifically discussed evidence contained in the claims file, and thoroughly explained the rationale.  She subsequently conducted an additional review of the file and provided an addendum with an additional reasoned opinion including percentages of probability.  The physician included a detailed recitation of the type and duration of the Veteran's medications and their relative capacity to be etiologically related to hypertension.  There is no indication that the VA physician was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  Rather, her review was thorough and consistent with the extensive medical record.  Therefore, the Board finds the VA examiner's opinions to be of great probative value. 

The Board has considered the Veteran's statements concerning the etiology of his hypertension.  The Veteran is certainly competent to report the onset of symptoms and the circumstances surrounding such.  However, the Board finds that the Veteran is not competent to offer an opinion on a complex medical matter, to include opining as to the degree that his right knee chondromalacia, related symptomatology, and medications therefor caused or aggravated hypertension.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the etiology of this claimed disability is ultimately too complex a medical question to lend itself to the ability of a layperson to observe or sense.  Therefore, the Board finds that the conclusions of the VA examiner far outweigh the Veteran's lay assertions.

In light of the above discussion, the Board must conclude that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension on either a direct or secondary basis, and there is no doubt to be resolved.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for hypertension, to include as secondary to a service-connected disability, is denied.


REMAND

Additional development is needed prior to the adjudication of the Veteran's claim for an increased rating for right knee chondromalacia.  In essence, since the most recent examination was performed in October 2011, the Veteran, through recent communications from his representative, has indicated that his manifestations of service-connected disability is worse than the current rating reflects.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In light of the age of the most recent examination and the Veteran's assertion that his disability has increased in severity since the examination, the Board is of the opinion that a new examination would be probative in ascertaining the current level of severity of the service-connected right knee chondromalacia.  Accordingly, the Veteran should be afforded a new medical examination before the Board decides the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As to the claim of service connection for right knee arthritis, the claim was remanded in order to determine whether any current right knee arthritis was present and, if so, whether it was as likely as not due to service or service-connected right knee chondromalacia.  The VA examiner in October 2011 found no current right knee arthritis.  In response to the Board's request that the examiner explain, if no right knee arthritis was shown, why there was a positive finding of degenerative changes in the right knee in an earlier examination in 2009, the examiner explained that the 2009 finding was based upon an MRI report that had been lost, and the current finding was based upon X-rays.  No opinion was rendered as to the etiology of right knee arthritis.  

There is competent medical evidence of a current disability as to the appellant's claim for service connection for right knee arthritis.  See McLain v. Nicholson, 21 Vet. App. 319 (2007) (The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication).  Based on the record, specifically the MRI finding noted above, there has been a finding of right knee arthritis during the pendency of the claim.  As such, an appropriate examiner should review the claim and determine whether it is at least as likely as not that any such right knee arthritis is due to service or service-connected right chondromalacia.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an examination by an examiner with sufficient expertise to determine the severity of the service-connected right chondromalacia and the etiology of arthritis. 

The examiner should review the claims folders before preparing the examination report. 

All indicated tests and diagnostics should be performed, and the results of such tests and diagnostics should be incorporated into the examination reports. 

The examiner should record the current symptoms and manifestations of the service-connected disability in detail, and conduct range of motion testing. 

The examiner should be requested to review the claims folder and respond to the following questions: 

a).  Arthritis of the right knee has been diagnosed.  Is there a 50 percent or better probability that the diagnosed right knee arthritis present during the pendency of the claim originated during active service or is otherwise etiologically related to his active service.  

b).  Is there a 50 percent or better probability that diagnosed right knee arthritis present during the pendency of the claim is due to or caused by the Veteran's service-connected right chondromalacia? 

c).  Is there a 50 percent or better probability that diagnosed right knee arthritis present during the pendency of the claim is aggravated (i.e., worsened) beyond the natural progress by the Veteran's service-connected right chondromalacia? 

For purposes of the examination, the Veteran should be considered a reliable historian.  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

2.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted and readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


